                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JASON E. ROGERS,

                        Plaintiff,

                        v.                                 CAUSE NO.: 2:17-CV-248-TLS

 JEFF HUSSEY and METALS USA
 SPECIALITY METALS
 NORTHCENTRAL, INC.,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       The Notice of Removal alleges that the Court’s original subject matter jurisdiction is

based on diversity of citizenship under 28 U.S.C. § 1332. (ECF No. 1, ¶ 1.) Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000.00.

See 28 U.S.C. § 1332(a)(1). As the party seeking to invoke this Court’s jurisdiction, the

Defendant Jeff Hussey bear the burden of demonstrating that the jurisdictional requirements have

been met. Hertz Corp. v. Friend, 559 U.S. 77, 98 (2010); Schur v. L.A. Weight Loss Ctrs., Inc.,

577 F.3d 752, 758 (7th Cir. 2009). A failure to meet that burden can result in a remand to state

court. See Schur, 577 F.3d at 758. In this case, Defendant Hussey has sufficiently alleged that the

amount in controversy exceeds $75,000.00 and has sufficiently alleged the citizenship of the

original corporate defendant Metals USA, Inc. (ECF No. 1.) The Amended Complaint properly
alleges the citizenship of the substituted corporate defendant Metals USA Specialty Metals

Northcentral, Inc.

       However, citizenship has not been properly alleged for the individual parties—the

Plaintiff Jason E. Rogers and the Defendant Jeff Hussey. The Notice of Removal alleges that the

Plaintiff Jason E. Rogers “is a resident of Indiana” and that the individual Defendant Jeff Hussey

“is a resident of Illinois.” (ECF No. 1, ¶¶ 4, 5.) Citizenship of a natural person is determined by

domicile, not by residence. Dakuras v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002); see also

Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012) (“[R]esidence may or

may not demonstrate citizenship, which depends on domicile—that is to say, the state in which a

person intends to live over the long run.”); Guar. Nat’l Title Co., Inc. v. J.E.G. Assocs., 101 F.3d

57, 58–59 (7th Cir. 1996) (explaining that statements concerning a party’s “residency” are not

proper allegations of citizenship as required by 28 U.S.C. ' 1332).

       Accordingly, the Court ORDERS the Defendant Jeff Hussey to FILE, on or before, June

25, 2019, a supplemental jurisdictional statement identifying (1) the domicile of Jason E. Rogers

on June 1, 2017, and (2) the domicile of Jeff Hussey on June 1, 2017.

       SO ORDERED on June 12, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
